Citation Nr: 0014582	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-15 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to inservice tobacco use.

2.  Entitlement to service connection for a cheek and gum 
disability secondary to inservice tobacco use.

3.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1965.  This matter comes on appeal from an October 
1997 decision by the Waco, Texas, VA Regional Office. 


FINDINGS OF FACT

The claims of entitlement to service connection for service 
connection for coronary artery disease and a cheek and gum 
disability secondary to tobacco use and for nicotine 
dependence are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for service 
connection for coronary artery disease and a cheek and gum 
disability secondary to tobacco use and for nicotine 
dependence are well grounded.  38 U.S.C.A. 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).

In a precedent opinion of the VA General Counsel, it was 
concluded that (1) a determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).  In a later precedent opinion of the 
General Counsel, it was determined that secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion further noted that the VA Undersecretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  VAOPGCPREC 19-97 (May 13, 1997); see also 
Davis v. West, 13 Vet. App. 178 (1999).

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

In the present case, a statement, dated in September 1998, 
was received from Benito Gallardo, M.D. Dr. Gallardo related 
that he had known the veteran all his life and that the 
veteran had not smoked prior to entering military service, 
but had developed this habit therein. Dr. Gallardo felt that 
cigarette smoking had a direct impact on the veteran's 
coronary artery disease. He added that this was a service-
induced habit and a precursor for heart disease. The Board 
finds that this statement from Dr. Gallardo is sufficient to 
well-ground the claims at issue. See Caluza; VAOPGCPREC 2-93 
and 19-97.


ORDER

The claims for service connection for coronary artery disease 
and a cheek and gum disability secondary to inservice tobacco 
use and for nicotine dependence are well-grounded.


REMAND

The Board notes that the duty to assist arises where the 
veteran has submitted a well grounded claim.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990). Therefore, 
a remand to the RO for development is appropriate in this 
case.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Kelly v. Brown, 7 Vet. App. 471, 476 (1995).  Accordingly, 
the case is remanded to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since July 1997 for the 
disabilities at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  The RO then should contact Dr. Gallardo 
and request that he provide specific reasons 
and bases to support the opinions expressed 
in his September 1998 statement. He should 
be asked to reference the medical records of 
the veteran and other evidence upon which he 
based his opinion.

3.  Thereafter, the claims folder should be 
referred to a psychiatrist for an opinion as 
to the likelihood that the veteran acquired 
nicotine dependence during his period of 
active duty. The examination report is to 
reflect whether such a review of the claims 
file was made. A fee-basis opinion may be 
obtained if necessary. All opinions 
expressed should be accompanied by a written 
rationale.

4. Thereafter, the claims folder should be 
referred to a cardiologist for an opinion as 
to the likelihood that the veteran developed 
coronary artery disease due to inservice 
smoking or as a consequence of nicotine 
dependence acquired during his period of 
active duty. The examination report is to 
reflect whether such a review of the claims 
file was made. A fee-basis opinion may be 
obtained if necessary. All opinions 
expressed should be accompanied by a written 
rationale.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 



